Citation Nr: 0418230	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  97-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of surgeries for chronic right 
breast abscess.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from September 1983 
to September 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana Regional Office (RO) denying the veteran 
entitlement to compensation for residuals of surgery for 
chronic right breast abscess under the provisions of 38 
U.S.C.A. § 1151.  That decision was appealed to the Board.  
In a decision dated in February 1999 the Board denied the 
veteran's claim on the basis that it was not well-grounded.  
That determination was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2000 the 
Court vacated the Board's decision and remanded the matter to 
the Board for readjudication under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The case was thereafter remanded by the Board 
to the RO in August 2001 and August 2003.  The case has since 
been returned to the Board and is now ready for appellate 
review.


FINDING OF FACT

The VA surgeries in November 1994 and May 1995 did not result 
in any chronic additional disability. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 as a result of VA treatment 
performed in November 1994 and May 1995 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate her claim.  The veteran was provided copies 
of the rating decision noted above, a December 1996 statement 
of the case and supplemental statements of the case dated in 
January 1998, January 2003, and November 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  Further, in letters 
dated in November 2001 and August 2002, the RO specifically 
informed the veteran of the information and evidence needed 
from her to substantiate her claim, evidence already 
submitted and/or obtained in her behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
her claim.  Most notably relevant VA clinical records and 
reports of comprehensive VA examinations provided to her have 
been obtained and associated with her claims file.  There is 
no identified evidence that has not been accounted for and 
the veteran in a February 2003 telephone conversation with 
the RO stated that she had no more evidence to submit in 
support of her claim.  

The Board notes that the VCAA letters of November 2001 and 
August 2002 were mailed to the veteran subsequent to the 
appealed rating decision in violation of the VCAA.  Also, the 
VA has not specifically informed the veteran to provide any 
evidence in her possession that pertains to the claim as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The facts of this case commence, essentially, in November 
1986, when, during a VA disability evaluation examination, 
the veteran complained of an unexplained secretion from the 
right breast nipple.  VA outpatient clinical records reveal 
that by September 1988, the veteran carried a diagnosis of 
fibrocystic breast disease, with symptoms of a discharge from 
the right breast. A report of a VA CT scan of the pituitary 
gland in October 1988 found no significant abnormality and 
noted that the examination was within normal limits.  In 
October 1991, she was again noted to have discharge from the 
right breast and a diagnosis of galactorrhea.  In January 
1994, mammography noted islands of fibroglandular tissue, 
which could obscure a mass, and in February 1994, the veteran 
was seen at a VA clinic for right breast pain.  The 
impression was mastitis versus a neoplasm.  A biopsy was 
performed indicating a subareolar abscess.  A report in March 
1994 noted that she had been followed for a mass beneath the 
right nipple, which had been acute in onset, with redness and 
induration.  The impression was resolving mastitis.

In November 1994, the veteran elected to undergo incision and 
drainage of a right breast cyst to clean out an abscess.  She 
was counseled as to the nature of the proposed procedure, 
attendant risks involved, and expected results.  It was 
specifically noted that one of the risks included possible 
recurrence.  The operative report stated that consent had 
been obtained for excision and removal of the mass. The mass 
was removed and found to have the appearance of old 
granuloma, with a small abscess pocket in the granuloma 
containing purulent material and a raw surface in the area 
secondary to inflammation.

By February 1995, VA outpatient records noted a recurrent 
superficial right breast abscess that had previously been 
removed and drained, with no residual infection. By the end 
of the month, the condition had resolved with treatment. It 
was suggested that if the drainage continued to recur, she 
might need to have the duct excised. The following May, the 
abscess recurred, and the veteran signed a consent form to 
permit excision of the cyst. The May 1995 VA operative report 
revealed that an incision was to include the entire duct, 
cyst, and orifice were excised.  A consultation report in May 
1995 relating to an ovarian condition from a private 
physician associated with the University Hospitals and 
Clinics noted on examination residuals of recent surgery on 
the right breast, but found no mass, discharge, or 
adenopathy. I n June 1995, however, VA records noted 
complaints of continued drainage from the incision area, 
which was exacerbated following menstrual periods.  
Examination revealed that the incision was essentially healed 
and that there was no discharge.  Subsequent complaints of 
incidents of drainage were noted in July 1995, in October 
1995, and in December 1995.  


She was scheduled for a mammogram in February 1996, but 
results of this test were not located in the claims file.

VA examination in February 1996 found that the skin overlying 
the upper middle right areola was open with a small amount of 
white discharge, but no erythema. The impression was 
recurrent breast abscess, possibly due to a blocked duct.  
The opinion was that she probably needed re-excision of area, 
including the duct up under the nipple.  This procedure was 
discussed at length with the veteran, but she was hesitant to 
have further surgery if it is not guaranteed to work.  She 
expressed additional concerns that she might have increased 
breast discharge due to an elevated prolactin level.  The 
prolactin level was checked.  Although surgery was again 
discussed, she was not interested in surgery at that time, 
but said she would call if she changed her mind.  She was 
instructed to return at least once a year or before, if the 
condition changed at all. Gynecological examination in April 
1996 noted continued complaints of ongoing drainage.

In May 1996, the veteran filed a claim under 38 U.S.C.A. § 
1151, stating that ever since the surgeries, she has had 
recurrent draining above the right nipple that did not heal.  
She contends that the area continues to be sore, and that she 
has difficulty wearing a seatbelt or sleeping on her right 
side due to discomfort.  Additionally, she maintains that she 
has been permanently marred and subject to pain and suffering 
because of non-healing surgical procedures.

In July 2002, the veteran's claims file was reviewed by a VA 
examiner in conjunction with a physical examination of the 
veteran for the purpose of determining the nature, severity 
and etiology of any disability of her right breast.  The 
examiner, in reviewing the veteran's medical history, noted 
that in 1994 the veteran had a breast biopsy, which showed 
fibrocystic disease and that immediately postoperatively 
drainage occurred through the incision just above the right 
nipple and areola.  This continued intermittently and was 
obnoxious to the veteran.  He noted that prior to the biopsy 
the veteran had to massage her nipple to cause relatively 
clear, yet granular thick milky galactorrheas substance from 
the nipple.  He added that now the galactorrheas no longer 
came from the nipple but came out on her dressing.  She was 
seen in October 1994 with a history of infection in the right 
breast above the nipple and continuous drainage from it was 
shown.  She signed the necessary consent forms, underwent 
excision and drainage of cyst without difficulty.  On 
postoperative follow-up four days later she was well without 
any complaint and continued to do well until January 1995.  
She reported some drainage of fluid from the area of the 
wound several days earlier, however, drainage was not seen on 
this examination and the area itself was noted to be well 
healed.  When seen in February 1995 the area of the wound was 
open and drainage was noted.  The veteran reported that the 
drainage occurred cyclically on the onset of menses each 
month.  The veteran signed necessary consent forms and in May 
1995 underwent excision of the abscess to include the duct 
without any complications.  Some continued drainage was 
reported in June 1995.  In October 1995 the veteran was seen 
with a complaint of persistence of drainage once per month.  
She was started on Depo-Provera injections on a regular 
basis.  When seen in January there was no sign of drainage.  
The examiner reported that in March 1998, when seen to 
receive continued Depo-Provera shot, no mention is made of 
any signs, symptoms or complaints.  Mammograms taken in 1998 
found nothing suggestive of malignancy and mentioned no 
abscessed cavities.  Medical history obtained from the 
veteran included her report that Depo-Provera injections have 
suppressed her menstrual periods and therefore the frequency 
of her right breast drainage.  

On physical examination a 4 cm long L-shaped scar was noted 
at the border of the right medial superior areola.  There was 
no sinus tract or drainage and palpation and massage of the 
nipples did not produce any secretion.  In the right breast, 
there was a 6x7 cm area that was 3.5 cm thick that was 
moderately tender centered on the incision scar.  The 
examiner reported that deep palpation of this area produced 
no drainage and that tenderness was very mild.  There was no 
disfiguration of the breast.  Diagnoses consisted of: 1) 
history of intermittent right breast drainage consistent with 
galactorrhea redirected through a sinus tract of her breast 
biopsy wound following transaction of some of the nipple 
ducts in the right breast during 1994 and breast biopsy and 
subsequent abscess resection in 1995; 2) history compatible 
with intermittent drainage from reopening the skin over the 
sinus tract; and 3) bilateral fibrocystic disease of the 
breast that does not require biopsy or excision at this time.  
With respect to the latter diagnoses the examiner stated that 
this condition appears to be as early as 1999 preexisting 
caused by galactorrhea from the breast on the right that was 
simply redirected by complications of infection and sinus 
formation following her breast biopsy.    

In an August 2002 addendum to this examination, the veteran's 
examiner stated that his comments relative to the diagnosis 
reported as number 3 above should be revised to read that 
this galactorrhea condition appeared as early as 1989, thus 
pre-existing to her breast surgery.  Galactorrhea from the 
breast on the right was simply redirected by complications of 
infections and sinus tract formation following her breast 
biopsy.  He added that the etiology of the galactorrhea has 
not been determined.  It was present and pre-existing as 
early as 1989, which preceded her breast surgeries by a 
number of years.  He further stated that galactorrhea can be 
caused by at least 689 different medications known today, 
some of which are oral contraceptives, nipple stimulation, as 
well as, papillomatosis of the nipple ducts or breast ducts.  
He further observed that fibrocystic disease itself rarely is 
thought to be the cause for galactorrhea but is often 
associated with galactorrhea as it is present in 
approximately one-half of the women in the United States.  He 
reiterated that the true etiology of the veteran's 
galactorrhea is not known but certainly was not caused by her 
breast biopsy, which was done 5 years after it began.  He 
noted that the redirection of fluid coming from the nipple, 
instead into the sinus tract occurred as a complication of 
her surgery.  Normally, vesicles, which are small risings 
that may require opening with a pinprick, would not be 
considered a disability.  The examiner further stated that 
the veteran has no sinus tract visible now and in fact on her 
last two examinations was not demonstrated to have any sinus 
tract or discharge.  He concluded, as to the question of 
whether the veteran developed additional disability as a 
result of VA surgery, that if one were to describe a feeling 
that you must prick the skin to relieve sensation of a 
buildup for pressure on several occasions during a six-year 
period as a disability, then  "yes" she developed that 
after her breast surgery done at the VA.  He further stated 
that if one does not describe that as a disability, then 
"no" she has no additional disability from her breast 
surgery.

In a further addendum, dated in June 2003, the above VA 
examiner opined that the veteran does not have additional 
disability as a result of her VA surgical treatment.  In 
formulating this opinion he reported that the veteran no 
longer had drainage as described in his previous report, has 
no longer missed work nor is it reasonable to expect that she 
will miss work in the future due to this drainage, has no 
cosmetic defect and has not had relationships with others 
adversely affected.  He noted that the veteran had appeared 
forthright during her examination and did not bring forth any 
evidence of existing disability.  He further noted that with 
respect to her drainage that it was substantially less now 
than it was prior to her surgical treatment.  He concluded 
that there was no additional disability based on observed 
physical condition, ongoing surgical treatment, or any 
probable cause that the VA is culpable for.  He observed that 
her current breast condition in fact is very good for one who 
has had fibrocystic disease in the past without mastectomy 
and had one not had her medical history, one would never 
suspect she in fact ever had a breast abscess.  He lastly 
stated that the end result of her treatment in fact is quite 
good and meets national standards.

VA outpatient treatment records show that on an annual 
gynecological examination in March 2002, a physical 
examination of the veteran's breast found no masses, 
dimpling, nipple retraction or discharge.  Breast examination 
performed in October 2003 was reported as normal.   

Analysis

Under 38 U.S.C.A. § 1151 and VA regulation 38 C.F.R. § 3.358 
(1996), in pertinent part, where any veteran shall have 
suffered an injury or an aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment or 
as a result of having submitted to an examination, and if the 
injury were not the result of such veteran's own willful 
misconduct and such injury or aggravation results in 
additional disability, disability or death compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service-connected. Section § 3.358 further 
defines the statute by stating that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately. 
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve. Compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the procedures were 
authorized.

In regard to causation, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, it will be necessary to show that 
the additional disability is actually the result of such 
disease, injury, or aggravation, and not merely coincidental 
therewith. The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination. Additionally, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative. "Necessary consequences" 
are those, which are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered. Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability" The 
revisions became effective October 1, 1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions. Accordingly the Board will apply the old law, 
which is more favorable to the appellant.  

In this case, the veteran, in May 1996, filed a claim under 
38 U.S.C.A. § 1151, stating that ever since the surgeries, 
she has had recurrent draining above the right nipple that 
did not heal.  She contends that the area continues to be 
sore, and that she has difficulty wearing a seatbelt or 
sleeping on her right side due to discomfort. Additionally, 
she maintains that she has been permanently marred and 
subject to pain and suffering because of non-healing surgical 
procedures.

The questions to be answered is whether the veteran currently 
has additional disability due to persistent and recurrent 
drainage from the right breast as the result of VA surgeries 
in November 1994 and May 1995.  The evidence reflects that 
the fibrocystic disease and galactorrhea were present before 
to the surgery in 1994.  Prior to the surgery veteran had had 
periodic episodes of pain and discharge from the right 
breast.  In 1994, she underwent the first operation to 
relieve painful symptoms due to an infected granuloma.  That 
operation was apparently successful to the extent that the 
infection resolved without recurrence.  The veteran had been 
informed, as stated in the consent form, that there was a 
possibility that the condition might recur.  A cyst did, in 
fact, recur in May 1995, and VA performed another operation.  
Following the second operation, records show another 
recurrence of a breast abscess, with a period of continuing 
intermittent drainage and pain.  Thereafter in late 1995 she 
was started on Depo-Provera injections on a regular basis and 
thereafter experienced significant reduction in the frequency 
and amount of drainage.  

Additionally in July 2002 the veteran was examined by the VA 
and the examiner did a complete review of her records.  
Following the examination the VA examiner in a June 2003 
addendum opined that the surgeries did not result in any 
additional disability.  There is no medical evidence of 
record which contradicts this opinion.

Accordingly, the Board finds that compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for surgery performed in May 
1994 and November 1995 is not warranted.  The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt rule. 38 C.F.R. § 3.102 (20030.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of surgeries for chronic right breast 
abscess performed in November 1994 and May 1995 is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



